Filed 10/10/18

                       CERTIFIED FOR PARTIAL PUBLICATION*


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                        DIVISION TWO



 THE PEOPLE,
                                                      E068135
            Plaintiff and Respondent,
                                                      (Super.Ct.No. BAF1600912)
 v.
                                                      OPINION
 EDGAR GUTIERREZ,

            Defendant and Appellant.




        APPEAL from the Superior Court of Riverside County. W. Charles Morgan,

Judge. (Retired Judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Affirmed.

        Benjamin B. Kington, under appointment by the Court of Appeal, for Defendant

and Appellant.

        Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Senior Assistant Attorney General, and A. Natasha Cortina,


        *     Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this
opinion is certified for publication with the exception of part II.


                                                1
Amanda E. Casillas, and Craig H. Russell, Deputy Attorneys General, for Plaintiff and

Respondent.

        Defendant Edgar Gutierrez walked up to a stranger and demanded the keys to his

car. When the victim did not turn them over, defendant said, in Spanish, “[G]ive me the

keys or it’s going to be fucked up.” The victim called 911, and defendant left. As a

result, defendant was convicted of attempted carjacking. (Pen. Code, §§ 215, subd. (a),

664.)

        Defendant claimed that he merely asked the victim if he had keys and could give

him a ride. He denied threatening the victim; he claimed that he spoke Spanish poorly

and the victim must have misunderstood him.

        Defendant now contends that the trial court erred by:

        1. Allowing the prosecution to impeach him with the facts underlying his prior

felony conviction.

        2. Discouraging the jury from requesting a readback of testimony.

        We find no error. Hence, we will affirm.

                                              I

              THE PROSECUTION’S USE OF THE FACTS UNDERLYING

         DEFENDANT’S PRIOR FELONY CONVICTION TO IMPEACH HIM

        Defendant contends that the trial court erred by allowing the prosecution to

impeach him with the facts underlying his 2011 conviction for felony evading.




                                             2
       A.     Additional Factual and Procedural Background.

       Defendant moved in limine to preclude the prosecution from introducing evidence

of his prior convictions to impeach him. He argued that the priors were more prejudicial

than probative. Alternatively, he argued that the trial court should “sanitize” the priors by

excluding evidence of “specific underlying facts.” The trial court denied the motion.

       Defense counsel then once again asked the trial court to order that each prior be

referred to only as “a felony conviction.” The prosecutor indicated that he intended to

impeach defendant with his 2008 conviction for robbery and his 2011 conviction for

felony evading. He added that, at the same time as the felony evading conviction,

defendant was also convicted of “misdemeanor auto theft and misdemeanor receiving a

stolen vehicle” — “evading in a stolen car.”

       The trial court ruled: “[T]he People may impeach him with his [robbery]

conviction [and with] his [felony evading] conviction. And they may ask him, isn’t it

true you took a vehicle . . . without the owner’s permission.”

       Accordingly, on direct, defendant admitted prior convictions for robbery and for

evading a police officer. On cross, the prosecutor asked:

       “Q. . . . Counsel just said evading in 2011, but that was actually a felony reckless

evading of a police officer; is that right?

       “A. It was.

       “Q. And in that same — or around that same period of time, you also engaged in

knowingly having a stolen car, right?



                                               3
       “A. Well, no. I took a car without the owner’s consent.

       “Q. That’s basically what I’m asking, yes?

       “A. Okay. Yes.”

       The trial court instructed the jury with CALCRIM No. 316, as follows: “If you

find that a witness has committed a crime or other misconduct, you may consider that fact

only in evaluating the credibility of the witness’s testimony. The fact that a witness may

have committed a crime or other misconduct does not necessarily destroy or impair a

witness’s credibility. It is up to you to decide the weight of that fact and whether that fact

makes the witness less believable.”

       B.     Discussion.

       A prior felony conviction involving moral turpitude is admissible to impeach a

witness. (Cal. Const., art. I, § 28, subd. (f)(4); Evid. Code, § 788; People v. Anderson

(2018) 5 Cal.5th 372, 407; People v. Amanacus (1875) 50 Cal. 233, 234-235.)

       It has long been the rule that “‘[t]he scope of inquiry when a criminal defendant is

impeached with evidence of a prior felony conviction does not extend to the facts of the

underlying offense.’ [Citation.]” (People v. Shea (1995) 39 Cal.App.4th 1257, 1267.)

“Evidence of prior felony convictions offered for this purpose is restricted to the name or

type of crime and the date and place of conviction. [Citations.]” (People v. Allen (1986)

42 Cal.3d 1222, 1270.)

       It also used to be the rule that other specific instances of misconduct, including a

prior misdemeanor conviction, were not admissible to impeach. (Evid. Code, § 787;



                                              4
People v. Lent (1975) 15 Cal.3d 481, 484.) In 1992, however, our Supreme Court held

that the adoption of the “Truth-in-Evidence” provision of the California Constitution

(Cal. Const., art. I, § 28, subd. (f)(2)) abrogated this rule in criminal cases, so that

evidence of past misconduct is admissible to impeach a witness, provided it involves

moral turpitude and thus is relevant to show a willingness to lie. (People v. Wheeler

(1992) 4 Cal.4th 284, 292, 295-296 (Wheeler).) This includes the misconduct underlying

a prior misdemeanor conviction. (Id. at p. 292.) However, the prior misdemeanor

conviction itself remains inadmissible, because it is hearsay. (Id. at pp. 288, 297-300.)

       The admission for impeachment purposes of either (1) a prior felony conviction or

(2) other prior misconduct is subject to the trial court’s discretion to exclude evidence as

more prejudicial than probative under Evidence Code section 352. (People v. Anderson,

supra, 5 Cal.5th at p. 407 [prior felony conviction]; People v. Clark (2011) 52 Cal.4th

856, 931 [other prior misconduct].)

       The rule that the conduct underlying a felony conviction is inadmissible to

impeach ultimately derives from Code of Civil Procedure former section 2051, which

provided that, other than a prior felony conviction, evidence of particular wrongful acts

were inadmissible to attack or support a witness’s credibility. (People v. Amanacus,

supra, 50 Cal. at pp. 234-235.) In 1963, when the Evidence Code was enacted, the rule

was recodified in Evidence Code section 787. Under Wheeler, however, the Truth-in-

Evidence provision trumps Evidence Code section 787, subject only to the trial court’s

discretion to exclude evidence under Evidence Code section 352. The inescapable



                                               5
conclusion is that now, the conduct underlying a felony conviction is admissible when it

is relevant to impeach a witness, unless the trial court finds that it is more prejudicial than

probative. Consistent with this view, in People v. Clark (2011) 52 Cal.4th 856, the

Supreme Court stated — citing Wheeler and the Truth-in-Evidence provision — “A

witness may be impeached with any prior conduct involving moral turpitude whether or

not it resulted in a felony conviction, subject to the trial court’s exercise of discretion

under Evidence Code section 352. [Citations.]” (Id. at p. 931, fn. omitted, italics added.)

       Defendant argues that, despite Wheeler, the conduct underlying a felony

conviction, when offered to impeach, is still inadmissible. He cites People v. Casares

(2016) 62 Cal.4th 808, which stated: “Under California law, the right to cross-examine

or impeach the credibility of a witness concerning a felony conviction does not extend to

the facts underlying the offense. [Citations.]” (Id. at p. 830.)

       The statement in Casares, however, was dictum. There, it was the defendant who

sought to introduce evidence of the conduct underlying a witness’s felony conviction.

The witness had been convicted of murder, and this conviction was properly admitted to

impeach him. Defense counsel also asked him, however, if he used a knife to commit the

murder. The prosecution’s objection to this was sustained. (People v. Casares, supra, 62

Cal.4th at p. 829.) On appeal, the defendant argued that the evidence was relevant to

show that the witness may have committed the charged crimes, as one of the victims had

been stabbed with a knife. The Supreme Court held that this was inadmissible third-party

culpability evidence. (Ibid.) The defendant was not trying to introduce the conduct



                                               6
underlying the impeaching felony as evidence of dishonesty, and the use of the knife did

not tend to show dishonesty. Thus, the court had no occasion to consider whether the

rule against admitting the facts underlying a felony conviction to impeach was still good

law. And finally, the dictum conflicts with the court’s earlier statement in Clark.

       In many instances, the conduct underlying a felony adds nothing to the probative

value of the felony, while at the same time it increases the prejudicial effect. This is true

when the underlying conduct does not show dishonesty. For example, in Casares, the

fact that the witness had a prior conviction for murder shed some light on his willingness

to do evil, and therefore on whether he might lie on the stand. The additional fact that he

committed the murder with a knife had no additional bearing on his honesty. However, it

would tend to repulse the jury and to taint its evaluation of his testimony.

       The same is true when the elements of the prior felony already show dishonesty.

For example, the bare fact that a witness has a prior conviction for robbery is sufficient to

show dishonesty. Additional details — e.g., regarding the nature of the force or fear

involved or the nature of the property taken — are likely to be more prejudicial than

probative.

       We therefore accept — in these situations — that when a prior felony conviction

has been introduced to impeach, ordinarily the trial court should exclude evidence of the

underlying conduct. Moreover, we accept — again, in these situations — that the Truth-

in-Evidence provision, which expressly preserves Evidence Code section 352, does not

change this outcome.



                                              7
       Here, by contrast, the conduct underlying the felony added significant probative

value. Defendant’s prior felony conviction was for evading a police officer in violation

of Vehicle Code section 2800.2. This is a crime of moral turpitude. (People v. Dewey

(1996) 42 Cal.App.4th 216, 221-222.) Otherwise, however, felony evading does not

particularly show dishonesty. The underlying fact that defendant took a car without the

owner’s consent substantially augmented the showing of dishonesty.

       Defendant nevertheless argues that the trial court abused its discretion under

Evidence Code section 352, for two reasons.

       First, defendant argues that his 2008 robbery conviction was already evidence of

dishonesty, so that the evidence of his taking of a car was cumulative. The trial court

could reasonably see things differently. “[E]vidence that a defendant committed a series

of crimes is more probative of his credibility than a ‘single lapse.’ [Citation.]” (People

v. Clark, supra, 52 Cal.4th at p. 933.)

       Second, defendant argues that his taking of a car was prejudicially similar to the

charged crime. “‘Although the similarity between the prior convictions and the charged

offenses is a factor for the court to consider when balancing probative value against

prejudice, it is not dispositive.’ [Citation.]” (People v. Edwards (2013) 57 Cal.4th 658,

722.) For example, in People v. Gutierrez (2002) 28 Cal.4th 1083, the Supreme Court

held that a prior conviction for assault with a deadly weapon on a peace officer was

admissible to impeach the defendant, even though he was charged with attempted murder

of a police officer. (Id. at p. 1139.)



                                             8
       Here, the trial court instructed the jury that it could consider the prior misconduct

only in evaluating defendant’s believability. “Any prejudice that the challenged

information may have threatened must be deemed to have been prevented by the court’s

limiting instruction to the jury. We presume that jurors comprehend and accept the

court’s directions. [Citation.]” (People v. Mickey (1991) 54 Cal.3d 612, 689, fn. 17.)

       We therefore conclude that the trial court did not err by allowing the prosecution

to impeach defendant with evidence that he took a car without the owner’s permission.

                                             II

       JURY INSTRUCTIONS REGARDING READBACKS OF TESTIMONY

       Defendant contends that the trial court improperly discouraged the jury from

requesting a readback.

       A.     Additional Factual and Procedural Background.

       Immediately after the jurors were sworn, the trial court pointed out to them that

they had notebooks. It told them that they had no obligation to take notes, but that doing

so would help them remember the evidence. It then said:

       “[E]verything that is said in the courtroom is captured by the court reporter. It’s

called a verbatim record. . . . And so obviously all the testimony that you hear is going to

be captured in that verbatim record. And as you go out and deliberate, if you hit a sticky

patch, and to help you get through that, if you want some testimony read to you, you have

a right to have it read back to you so that maybe that will push you through that sticky

patch. I frown on that request. And I say that to every jury that I have ever been



                                              9
associated with. He just said we have that right, now he frowns on it. What’s going on

here?

        “Well, when you’re out deliberating, I’m going to get something else to do. . . .

And that case is entitled to a verbatim record, and my court reporter is going to be taking

down everything we say in that case. So when you make a request, then we have to stop

doing what we’re doing in that other matter, she has to get her rough notes, put it in a

booklet-type form, then physically read it to you. So make no mistake, we’re here to

help. When you’re out deliberating, if you need it, you’re going to get it. But if I tell you

now the value of you taking your own notes on what you think is important, maybe we

can avoid that later as you’re out deliberating.”

        At the close of trial, the trial court instructed the jury: “The court reporter has

made a record of everything that was said during the trial. If you decide it is necessary,

you may ask that the court reporter’s record be read to you.” (CALCRIM No. 222.)

        The jury took three hours and 10 minutes to reach a verdict. (This may have

included a break for lunch.) The jurors did not request any readbacks.

        B.     Discussion.

        Penal Code section 1138, as relevant here, provides: “After the jury have retired

for deliberation, if there be any disagreement between them as to the testimony, . . . they

must require the officer to conduct them into court. Upon being brought into court, the

information required must be given . . . .”




                                               10
       “[Penal Code s]ection 1138 gives deliberating jurors the right to rehear testimony

. . . on request. [Citation.] It also implicates a defendant’s fair trial rights. [Citations.]”

(People v. Solomon (2010) 49 Cal.4th 792, 824.)

       A refusal of a reasonable request for a readback is error. (People v. Litteral (1978)

79 Cal.App.3d 790, 794-797; People v. Butler (1975) 47 Cal.App.3d 273, 280-284.)

However, “[m]erely informing the jury of the time it may take for rehearing testimony is

not impermissible jury coercion. [Citation.]” (People v. Hillhouse (2002) 27 Cal.4th

469, 506-507.)

       For example, in People v. Anjell (1979) 100 Cal.App.3d 189, disapproved on other

grounds in People v. Mason (1991) 52 Cal.3d 909, 942-943, the jurors requested a

readback of three witnesses’ testimony. (People v. Anjell, supra, at p. 202.) The trial

court responded: “‘[Y]ou are entitled to have the testimony of any or all of the witnesses

read to you . . . . However, many times I have found that jurors do not understand the

length of time that would be involved in reading it and I thought I would explain it to you

now.

       “‘The reporter has checked her notes, and to read Detective Fonda’s testimony

would take about an hour and a half to two hours. To read Mr. Harper’s testimony would

take about three to three and a half hours. To read Miss Schneider’s testimony would

take one to one and a half hours. So you can see that if you add up those three you have

got an awful lot of hours of testimony. Now that is not to say that you can’t have that if

that’s what you need in your deliberations. . . . And what I am going to ask you to do is



                                               11
retire to the jury room and have a discussion as to what you need and then you write me

another note and let me know and whatever it is that the jury decides they need, that’s

what you’re entitled to have if you need it. . . .’” (People v. Anjell, supra, 100

Cal.App.3d at p. 202, fn. 4, italics in original.)

       The appellate court held: “A fair reading of the comments . . . shows no violation

of [Penal Code] section 1138. They went no further than to inform the jurors of the time

involved in rereading the requested testimony, so that they could make a knowledgeable

decision as to whether they desired to hear it. The court did not attempt to discourage a

reading, and in fact emphasized that the jurors were ‘entitled’ to have the testimony

reread if they felt it was needed. [Citation.]” (People v. Anjell, supra, 100 Cal.App.3d at

pp. 202-203.) “Because the trial judge stressed the facts that a rereading of testimony

was both feasible and would be ordered if requested . . . , his comments concerning the

length of time involved cannot properly be characterized as ‘coercion.’” (Id. at p. 203.)

       Similarly, in this case, the trial court truthfully explained that a readback was a

somewhat time-consuming process that had an impact on other court business. Plainly its

central point was that, if the jurors took notes diligently, they were less likely to need a

readback. And while the court did say that it “frowned on” readback requests, because

they were time-consuming, it never indicated that it would not honor them. To the

contrary, it said repeatedly that a readback would be given if requested. It repeated this

yet again in its final instructions.




                                               12
       “‘A defendant challenging an instruction as being subject to erroneous

interpretation by the jury must demonstrate a reasonable likelihood that the jury

understood the instruction in the way asserted by the defendant. [Citations.]’ [Citation.]”

(People v. Solomon, supra, 49 Cal.4th at p. 822.) Defendant has shown no reasonable

likelihood that the challenged instructions dissuaded the jurors from requesting a

readback.

                                            III

                                     DISPOSITION

       The judgment is affirmed.

       CERTIFIED FOR PARTIAL PUBLICATION
                                                               RAMIREZ
                                                                                      P. J.


We concur:

MILLER
                          J.

CODRINGTON
                          J.




                                            13